EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. William Brooks, Registration No. 34129 on 1/21/2022.

The claims have been amended as the following:
1. (Previously Presented) A method of setting a parameter on an electronic device, comprising:
displaying an electronic map on a display of the electronic device, the electronic map having selectable points;
in response to selecting, by a touch or click, a point on the electronic map, displaying a parameter input area having an elongated shape adjacent the point selected on the electronic map,
detecting, by the electronic device, a pan or drag performed along a length of elongation in which the displayed parameter input area is formed;
in response to the pan or drag performed along the length of elongation, adjusting a numeric value of the parameter according to the detected length of the pan or drag within the parameter input area;
displaying a visual indication of the adjusted numeric value;
detecting, by the electronic device, a pan or a drag performed away from the elongation and toward to the selected point;
in response to detecting a pan or a drag performed away from the elongation and toward to the selected point, setting the parameter to the adjusted value and changing an icon displayed around the selected point on the electronic map from a parameter input mode to moving mode in which the icon is movable to a desired point on the electronic map, wherein the icon is displayed in a different shape or color in the moving mode to be distinguished from the parameter setting mode;
moving, by a drag, the icon toward a desired point; and
setting the desired point as a waypoint,
wherein the touch or click needs to be maintained while the steps ranging from the electing the point to the setting the desired point as a way point are being performed.

2. (Canceled)

3. (Canceled)

4. (Original) The method of claim 1, wherein the adjusting the value of the parameter comprises if the electronic device detects a pan or drag performed in a direction away from the one point, canceling the selection of the one point.

5. (Original) The method of claim 1, wherein, if there are multiple parameters to be et, the parameter input area is formed to include multiple regions, and the number of multiple regions corresponds to the number of multiple parameters.

6. (Original) The method of claim 5, further comprising:
upon detecting that a pan or drag sequentially has been performed on each of the multiple regions along a direction in which a corresponding region is formed, adjusting values of parameters corresponding to the multiple regions one by one.


7. (Currently Amended) The method of claim 1, further comprising detecting, by the electronic device, a second pan or drag performed along the direction in which a second parameter input area is formed and if the second pan or drag is performed by as much as a predetermined distance and is then maintained for more than a predetermined amount of time, adjusting the value of the parameter in proportion to an amount of time for which the second pan or drag is maintained.

8. (Original) The method of claim 1, wherein the parameter input area is formed to spiral from the one point.

9. (Previously Presented) The method of claim 1, wherein, the parameter input area is formed to be spaced apart from the one point, and the adjusting the value of the parameter further comprises detecting, by the electronic device, a pan or drag performed in a direction toward the displayed parameter input area.

10. (Previously Presented) The method of claim 1, wherein, the parameter is set with a toggle, and the parameter input area corresponding to the parameter is formed to be divided into two sub-regions.

11. (Previously Presented) The method of claim 1, wherein, the parameter is set to a level, and the parameter input area corresponding to the parameter is formed to be divided into a number of sub-regions corresponding to a number of levels.

12. (Original) The method of claim 1, wherein the adjusting the value of the parameter comprises displaying the value of the parameter near the parameter input area.


13. (Currently Amended) An apparatus for setting a parameter, comprising:
a display configured to display an electronic map, the electronic map having selectable points;
a communicator configured to transmit signals and data to and receiving signals and data from the outside in a wired or wireless manner;
a storage configured to store the signals and the data; and
a controller configured to control operations of the display, the communicator, and the storage,
wherein:
the display is configured to display, in response to one point on the electronic map being selected by a touch or click, a parameter input area having an elongated shape adjacent the one point based on the location of the selected one point,
the controller is configured to adjust a numeric value of a parameter when a pan or drag is performed on the parameter input area along a length of elongation in which the parameter input area is formed according to a detected length of the pan or drag operation,
the display is configured to display, in response to the adjustment, a visual indication of the adjusted numeric value, and
the controller is configured to set the parameter to the adjusted value and change an icon displayed around the selected point on the electronic map from a parameter input mode to a moving mode in which the icon is movable to a desired point on the electronic map if a pan or drag is performed away from the elongation and toward to the selected point,
the icon is displayed in a different shape or color in the moving mode to be distinguished from the parameter setting mode,

the controller is further configured to set a desired point as a waypoint when the icon is moved toward the desired point by a drag, and
the operations ranging from the selection of the one point to the setting of the waypoint are configured to be performed only when the touch or click is maintained.

14. (Canceled)

15. (Canceled)

16. (Previously Presented) The apparatus of claim 13, wherein, when a pan or drag is performed in a direction away from the one point, the one point is configured to be selected.

17. (Original) The apparatus of claim 13, wherein, when there are multiple parameters to be set, the parameter input area is configured to include multiple regions, and a number of multiple regions corresponds to a number of multiple parameters.

18. (Original) The apparatus of claim 17, wherein, when the pan or drag is sequentially performed on each of the multiple regions in a direction in which a corresponding region is formed, values of parameters corresponding to the multiple regions are configured to be adjusted one by one.

19. (Currently Amended) The apparatus of claim 13, wherein, when a second pan or drag is performed on a second parameter input area by at least a predetermined distance and is then maintained for more than a predetermined amount of time, the value of a second parameter is configured to be adjusted in proportion to an amount of time for which the pan or drag is maintained.

20. (Currently Amended) The apparatus of claim 19, wherein: a gauge is displayed in [[a]] the second parameter input area; and when the second pan or drag is performed and then the touch or click is maintained for more than a predetermined amount of time, the second parameter input area is configured to move to change the gauge, and the value of the parameter is configured to be adjusted according to the change in the gauge.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 1, 4-13, 16-20 when taken in the context of the claims as a whole.
At best, the prior art of record, specifically:

Pisters discloses: a method of setting a parameter on an electronic device (fig.1 shows overview of electronic device), comprising:
displaying an electronic display on a display of the electronic device, the electronic display having selectable points (fig.2:S301, 0039, fig.4A: an electronic display is displayed having selectable points, e.g., fig.4:410, 0039 showing the selection of a value);
in response to selecting, by a touch or click, a point on the electronic display, displaying an elongated parameter input area having an elongated shape adjacent the selected point on the electronic display (fig.2:S302, S310, 0039, 0043: based on a user selection, parameter input area consisting of concentric elongated arcs are displayed adjacent the selected point, see fig.4A);
detecting, by the electronic device, a pan or drag performed along a length of elongation in which the displayed parameter input area is formed (fig.2:312-320, 0062, 0066 describes an input loop comprising arcuate (along the length of elongation) paths interspersed with transverse paths (increasing or decreasing) at varying distances from the center point (“base feature location”), see fig.6);
in response to the pan or drag performed along the length of elongation, adjusting a numeric value of the parameter according to the detected length of the pan or drag within the parameter input area (0044: continuous or stepped / discrete numeric adjustments of adjustments according to gesture length; see also 0046: application to independent vector components in marine navigation; 0047, 0060, 0066: tracking and updating of parameter values);
displaying a visual indication of the adjusted numeric value (0060);
detecting, by the electronic device, a pan or a drag performed away from the elongation (0066: detection of transverse gestures) and toward the selected point (0071: termination zone in the central area, hence, setting or finalizing the selection via movement towards the selected point); and
in response to detecting a pan or a drag performed away from the elongation and toward the selected point, setting the parameter to the adjusted value (0066: traverse motions causing gesture termination or adjusting of another variable, hence, setting the value of the current variable to the adjusted value and moving onto the next variable).

Parthasarathy discloses: wherein the electronic display is a map (figs.5-7, 0052 show GUI displays for input via a map display); moving, by a drag, the icon toward a desired point; and setting the desired point as a waypoint (figs.7, 0056-57: as Parthasarathy discloses the adjusting of star waypoint icon via text input in 702, 704 as well as control via a touchscreen or cursor, the initiation of the drag causing the movement of the waypoint icon constitutes changing of the icon to a moving mode from a general parameter input mode to the moving mode of continuous processing of location (0057) and the setting of the desired point as a waypoint as described in 0057, the moving of the waypoint coincident with the moving of the cursor of Fraser fig.4, 0032-36).

Fraser disclose: changing an icon displayed around the selected point on the electronic map from a parameter input mode to a moving mode in which the icon is movable to a desired point on the electronic map (fig.4, 0032-36 shows various mouse icons for use during inputting parameters, e.g., the “fold” icon, the “resize focus” icons, the “resize base” icons, etc.; hence, after a user is finished making settings adjustments, the mouse cursor will be restored to its original shape, e.g., 401, after which it is free to move about as normal); wherein the icon is displayed in a different shape or color in the moving mode to be distinguished from the parameter setting mode (fig.4, 0032-36: changing shape of cursor icons).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 1, 13 as a whole. Thus, the claims are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143